Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of 
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumida (US20020124584) in view of Muller (US20150239321).
Regarding claim 1, Sumida teaches a climate controller comprising:
a housing defining an interior cavity (Figure 1, 1) and having an outer surface (Figure 1 shows the outside of the device) and an inner surface (Figure 2, surfaces on inside of 1a and 1b defining the inner cavity, (¶12));
a circuit board disposed within the interior cavity of the housing (¶12); and
a temperature sensor (Figure 4, 26) connected to the circuit board (Figure 4, 26a).
Sumida does not disclose the particulars of the sensor mounting assembly which holds the sensor of claim 1.
However, Muller discloses a sensor mounting assembly which comprises a mounting container operatively coupled to an inner surface of its housing (Figure 8, 42, (¶66)), a circuit 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a sensor mounting assembly coupled to the interior surface of Sumida and additionally to utilize a temperature sensor or temperature-humidity combination sensor mounted to the mounting assembly in Sumida in order to provide temperature (or temperature-humidity) sensing wherein the sensor is adequately supported, protected from mechanical stressors, and is easy to install.
Regarding claim 2, Sumida as modified teaches all of the limitations of claim 1, but does not disclose wherein the mounting retainer is formed of plastic.
However, the Examiner takes Official Notice that it is old and well known in the art to form components from plastics because plastics offer ease of manufacturing and are cost effective.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize plastic as the material for the mounting retainer in order to ensure ease of manufacturing and cost effective production.
Regarding claim 3, Sumida as modified teaches all of the limitations of claim 1, wherein
the mounting retainer comprises a slow dimensioned to receive the circuit connector therein (Figure 8, 422/423 of Muller).
Regarding claim 4, Sumida as modified teaches all of the limitations of claim 3, wherein 
the slow is defined by a first retaining wing and a second retaining wing, each retaining wing extending from a base portion of the mounting retainer (Figure 8, 422/423, Figure 12, 421).
Regarding claim 5, Sumida as modified teaches all of the limitations of claim 1, wherein
the circuit connector comprises a flex circuit trace (¶62 of Muller).
Regarding claim 6, Sumida as modified teaches all of the limitations of claim 1, wherein
the circuit connector is electrically connected to the circuit board with a flexible connector of the circuit board (¶62 of Muller).
Regarding claim 7, Sumida as modified teaches all of the limitations of claim 1, wherein
the sensor is disposed proximate a vent of the housing (Figure 1, 5, ¶12).
Regarding claim 8, Sumida as modified teaches all of the limitations of claim 1, but does not disclose wherein the housing is formed of plastic.
However, the Examiner takes Official Notice that it is old and well known in the art to form components from plastics because plastics offer ease of manufacturing and are cost effective.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize plastic as the material for the housing in order to ensure ease of manufacturing and cost effective production.
Regarding claim 9, Sumida as modified teaches all of the limitations of claim 1, wherein
the sensor comprises a temperature sensor (¶12).
Regarding claim 10, Sumida as modified teaches all of the limitations of claim 1, wherein
the sensor comprises a humidity sensor (see rejection of claim 1 and ¶54 of Muller).
Regarding claim 11, Sumida as modified teaches all of the limitations of claim 1, wherein
the sensor is not in direct contact with the circuit board (¶48).
Regarding claim 12
mounting a sensor to a circuit connector (Figure 4, 26, 26a), which connects the sensor to a circuit board within an interior cavity of a housing (Figure 4, 10).
Sumida does not teach the mounting retainer or engaging the circuit connector to the mounting.
However, Muller discloses a sensor mounting assembly which comprises a mounting container operatively coupled to an inner surface of its housing (Figure 8, 42, (¶66)), a circuit connector mounted in fixed engagement with the mounting retainer and electrically connected to a circuit board (Figures 8-11, 22/41), and wherein the sensor is mounted to the circuit connector (¶62, Figure 9, 21) which protects the sensor from mechanical stresses and provides good mounting (¶5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a sensor mounting assembly coupled to the interior surface of Sumida and additionally to utilize a temperature sensor or temperature-humidity combination sensor mounted to the mounting assembly in Sumida in order to provide temperature (or temperature-humidity) sensing wherein the sensor is adequately supported, protected from mechanical stressors, and is easy to install.
Regarding claim 13
electrically connecting the sensor to the circuit board with the circuit connector, the circuit connector comprising a flex circuit trace (¶62 of Muller).
Regarding claim 14, Sumida as modified teaches all of the limitations of claim 12, further comprising
positioning the sensor proximate a vent of the housing (¶12).
Regarding claim 15, Sumida as modified teaches all of the limitations of claim 12, wherein
the sensor is positioned to not be in contact with the circuit board (¶48).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCHYLER S SANKS/Examiner, Art Unit 3763